DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 14 recites the limitation "the cell lysis solution" in line 1.  There is insufficient antecedent basis for this limitation in the claim. Claim 14 depends from claim 13, which solely recites a cell lysate.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 10 and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Garcia Tello et al (US PGPub 2010/0116656).
Regarding Claim 1, Garcia Tello et al teaches a fluidic device (referred to as fluid separation apparatus 100) for separating a biomolecule (see [0060] and Figure 1), comprising: a substrate (101) having a planar surface (see Figure 1 and [0060]-[0061]) ; nanowires (102) disposed on at least a portion of the planar surface (see [0060], [0063] and Figure 1); and a fluidic chamber (referred to as sample reservoir 104) formed to include at least a portion of the nanowires (see [0060], [0063] and Figure 1).
Regarding Claim 2, Garcia Tello et al teaches a cover having a bonding surface in intimate contact with a portion of the planar surface, the cover having a recess defining the fluid chamber with the planar surface of the substrate (see [0031]-[0034]).
Regarding Claim 3, Garcia Tello et al teaches a catalyst layer (referred to as catalyst spots 103) for nanowire growth is formed on a planar surface of the substrate, and the nanowire is formed on the catalyst layer (see [0032], [0042] and [0060]).
Regarding Claim 4, Garcia Tello et al teaches wherein one end of the nanowire (102) is embedded in a planar surface of the substrate (see [0060] and Figures 1, 5 and 7).
Regarding Claim 10, Garcia Tello et al teaches a method of separating a biomolecule (see [0009])  comprising: providing a fluidic device (referred to as a fluid separating apparatus 100) comprising a substrate (101) having a planar surface; a nanowire (102) disposed on at least a portion of the planar surface; and a flow path (referred to as  sample reservoir 104) formed to include at least a portion of the nanowire; and introducing a solution comprising the biomolecule into the fluidic device (through pipette 110) (see Figure 1 and [0060]-[0063]).
Regarding Claim 11, Garcia Tello et al teaches that the biomolecule comprises a cell (see [0038]). 
Claims 1-6, 8, 10 and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zheng et al (WO 2017015226).
Regarding Claim 1, Zheng et al teaches a fluidic device (referred to as a VACNT platform device 10) for separating a biomolecule (see page 3, lines 13-20, page 25, line 8-12 and page 26, lines 1-8), comprising: a substrate (12) having a planar surface (see Figure 2B) ; nanowires (32) disposed on at least a portion of the planar surface (see page 25, lines 8-12 and Figure 2b); and a fluidic chamber (formed by the space between substrate 12 and cover 34) formed to include at least a portion of the nanowires (see Figure 2B and page 50, lines 20-30).
Regarding Claim 2, Zheng et al teaches a cover (34) having a bonding surface in intimate contact with a portion of the planar surface, the cover having a recess defining the fluid chamber with the planar surface of the substrate (see Figures 2B and 4 and page 26, lines 9-15).
Regarding Claim 3, Zheng et al teaches a catalyst layer (referred to as an iron-catalyst layer) for nanowire growth is formed on a planar surface of the substrate, and the nanowire is formed on the catalyst layer (see page 26, lines 25-30).
Regarding Claim 4, Zheng et al teaches wherein one end of the nanowire (32) is embedded in a planar surface of the substrate (see Figure 2B and page 25, lines 8-30).
Regarding Claims 5-6, Zheng et al teaches that the cover (34) includes an inlet (18) for introducing a solution into the fluid chamber and an outlet (20) for discharging a solution from the fluid chamber (see page 26, lines 9-15). 
Regarding Claim 8, Zheng et al teaches that the biomolecule comprises RNA (see page 45, line 25 – page 46, line 30). 
Regarding Claim 10, Zheng et al teaches a method of separating a biomolecule (see page 3, lines 13-20) comprising: providing a fluidic device (referred to as a nanowire enrichment platform device 30) comprising a substrate (12) having a planar surface; a nanowire (32) disposed on at least a portion of the planar surface; and a flow path (referred to as a plurality of channels) formed to include at least a portion of the nanowire; and introducing a solution (through inlet 18 of cover 34) comprising the biomolecule into the fluidic device  (see Figures 2b and 4, page 25, lines 8-30 and page 26, lines 9-15).
Regarding Claim 11, Zheng et al teaches that the biomolecule comprises a cell (page 32, lines 23-25), virus (page 29, lines 13-15), and bacterium (page 32, lines 23-25).
Claims 1-4, 8, 10 and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yasui et al (WO 2014/065192).
Regarding Claim 1, Yasui et al teaches a fluidic device (referred to as device 1) for separating a biomolecule (see [0003]), comprising: a substrate (2) having a planar surface (see Figures 2-3) ; nanowires (8) disposed on at least a portion of the planar surface (see Figure 2b and 3); and a fluidic chamber (referred to as  nucleic acid extraction unit 7) formed to include at least a portion of the nanowires (8) (see [0021]-[0026]).
Regarding Claim 2, Yasui et al teaches a cover (referred to as cover glass) having a bonding surface in intimate contact with a portion of the planar surface, the cover having a recess defining the fluid chamber with the planar surface of the substrate (see Figure 3 and [0026]).
Regarding Claim 3, Yasui et al teaches a catalyst layer (catalyst deposition) for nanowire growth is formed on a planar surface of the substrate, and the nanowire is formed on the catalyst layer (see [0025]-[0026] and [0033]).
Regarding Claim 4, Yasui et al teaches wherein one end of the nanowire (8) is embedded in a planar surface of the substrate (see [0021] and [0026]).
Regarding Claim 8, Yasui et al teaches that the biomolecule comprises RNA ( see abstract).
Regarding Claim 10, Yasui et al teaches a method of separating a biomolecule (see [0003]) comprising: providing a fluidic device (referred to as device 1) comprising a substrate (2) having a planar surface; a nanowire (8) disposed on at least a portion of the planar surface; and a flow path (referred to micro flow path 3) formed to include at least a portion of the nanowire; and introducing a solution (through sample input unit 4) comprising the biomolecule into the fluidic device  (see [0013], [0021] and [0026]).
Regarding Claim 11, Yasui et al teaches that the biomolecule comprises a cell, virus or bacterium (see [0013] and [0037]). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Garcia Tello et al as applied to claims 1 and 2 above, and further in view of Lieber et al (US PGPub 2002/0117659).
Regarding Claims 5-6, Garcia Tello et al does not teach an inlet for introducing a solution into the fluidic chamber and an outlet for discharging a solution from the fluidic chamber or that the cover has an inlet for introducing a solution into the fluid chamber and an outlet for discharging a solution from the fluid chamber.
However, in the analogous art of nanodetector devices having nanowires, Lieber et al teaches a , nanoscale detector device 10 is comprised of a single nanowire 38 positioned above upper surface 18 of substrate 16. Chip carrier 12 has an upper surface 14 for supporting substrate 16 and electrical connections 22. Chip carrier 12, may be made of any insulating material that allows connection of electrical connections 22 to electrodes 36 (see [0133]). Furthermore, Lieber et al teaches that detector device 10, further includes a cover (referred to as mold 24), wherein Mold 24 has a sample exposure region 30, shown here as a microchannel, having a fluid inlet 32 and fluid outlet 34, shown in FIG. 1a on the upper surface 26 of mold 24 (see [0135] and Figure 1b). It would have been obvious to one of ordinary skill in the art to modify the fluidic device of Garcia Tello et al by incorporating a mold layer 24 (having an inlet 32 and outlet 34) (as taught by Lieber et al) to cover the substrate and chamber portion of Garcia Tello et al for the benefit of enabling fluid solution to be introduced and discharged from the device such that the fluid solution is effectively stored in a leak-proof/sealed chamber of the device. 
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Zheng et al as applied to claim 6 above, and further in view of Rivas et al (US PGPub  2017/0138935).
Regarding Claim 7, Zheng et al does not teach a surface of the recess of the cover is formed with a microstructure for agitating the flow of the solution.
However, in the analogous art of fluidic devices for biological molecules, Rivas et al teaches a fluidic device including a base structure, a wall structure, and a cover structure bounding a fluidic passage containing a functionalized active region of at least one bulk acoustic wave (BAW) resonator structure formed by the base structure. The fluidic passage is configured to receive a fluid including multiple constituents. At least one of the wall structure, the cover structure, or a portion of the base structure includes multiple features (e.g., patterned features, such as multiple protrusions and/or recesses) configured to interact with fluid flowing within the fluidic passage to promote mixing between constituents of the fluid. Such mixing desirably serves to reduce stratification of analyte, increase binding of analyte with functionalization material, and reduce measurement time (see [0010]). It would have been obvious to one of ordinary skill in the art to modify the cover of Zheng et al to incorporate a feature (such as a protrusion) configured to interact with fluid flowing within the fluidic passage to promote mixing between constituents of the fluid. Such mixing desirably serves to reduce stratification of analyte, increase binding of analyte with functionalization material, and reduce measurement time.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Garcia Tello et al and Lieber et al as applied to claim 6 above, and further in view of Rivas et al (US PGPub  2017/0138935).
Regarding Claim 7, the combination of Garcia Tello et al does not teach a surface of the recess of the cover is formed with a microstructure for agitating the flow of the solution.
However, in the analogous art of fluidic devices for biological molecules, Rivas et al teaches a fluidic device including a base structure, a wall structure, and a cover structure bounding a fluidic passage containing a functionalized active region of at least one bulk acoustic wave (BAW) resonator structure formed by the base structure. The fluidic passage is configured to receive a fluid including multiple constituents. At least one of the wall structure, the cover structure, or a portion of the base structure includes multiple features (e.g., patterned features, such as multiple protrusions and/or recesses) configured to interact with fluid flowing within the fluidic passage to promote mixing between constituents of the fluid. Such mixing desirably serves to reduce stratification of analyte, increase binding of analyte with functionalization material, and reduce measurement time (see [0010]). It would have been obvious to one of ordinary skill in the art to modify the cover of the previous combination to incorporate a feature (such as a protrusion) configured to interact with fluid flowing within the fluidic passage to promote mixing between constituents of the fluid. Such mixing desirably serves to reduce stratification of analyte, increase binding of analyte with functionalization material, and reduce measurement time.
Claims 9, 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Zheng et al as applied to claims 1 and 10 above, and further in view of Yasui et al (WO 2015/137427), as cited on the IDS.
Regarding Claims 9 and 12, Zheng et al does not teach that the biomolecule comprises an extracellular vesicle.
However, in the analogous art of biomolecule extraction chips, Yasui et al teaches a biomolecule extraction chip which includes a substrate, the microchannel formed on the substrate, and the nanowires formed on the microchannel, and in which a portion of the nanowires is embedded in the microchannel, the nanowires inside the microchannel do not readily detach (see abstract). Furthermore, Yasui et al teaches that its devices may utilize specific examples of cells, viruses, and fungi include cells having a cell membrane structure. Staphylococcus, Bacillus subtilis, Escherichia coli, Salmonella, Pseudomonas aeruginosa, Vibrio cholerae, Shigella, Bacillus anthracis, Mycobacterium tuberculosis And bacteria such as Clostridium botulinum, tetanus, and streptococci, and blood cells such as granulocytes, lymphocytes, reticulocytes, erythrocytes, leukocytes, and platelets. Examples of viruses include norovirus, rotavirus, influenza virus, adenovirus, coronavirus, measles virus, rubella virus, hepatitis virus, herpes virus, HIV and the like. Examples of the fungi include mushrooms, molds, yeasts, etc., and specifically include ringworm fungi, Candida, Aspergillus, filing yeast, and the like. In addition to exosomes, mitochondria and extracellular vesicles can also be mentioned as samples (see page 4, lines 145-156). It would have been obvious to one of ordinary skill in the art that since the biomolecule extraction chip of Yasui e tal and the fluidic chip of Zheng both comprise the sample structure (i.e. a substrate, wherein on the substrate is formed a chamber, having nanowires) that extracellular vesicles could also be used in the fluidic chip of Zheng et al, for biomolecule extraction or separation.
Furthermore, it is noted that the claim is only limited by positively recited elements. Thus, "[i]nclusion of the material or article worked upon (i.e the extracellular vesicle) by a structure being claimed does not impart patentability to the claims." In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963); see also In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935). See MPEP 2115. 
Regarding Claim 13, Zheng et al teaches introducing a cell lysate into the fluidic device (see page 55, lines 19-25).
Claims 9 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Garcia Tello et al as applied to claims 1 and 10 above, and further in view of Yasui et al (WO 2015/137427), as cited in the IDS.
Regarding Claims 9 and 12, Garcia Tello et al does not teach that the biomolecule comprises an extracellular vesicle.
However, in the analogous art of biomolecule extraction chips, Yasui et al teaches a biomolecule extraction chip which includes a substrate, the microchannel formed on the substrate, and the nanowires formed on the microchannel, and in which a portion of the nanowires is embedded in the microchannel, the nanowires inside the microchannel do not readily detach (see abstract). Furthermore, Yasui et al teaches that its devices may utilize specific examples of cells, viruses, and fungi include cells having a cell membrane structure. Staphylococcus, Bacillus subtilis, Escherichia coli, Salmonella, Pseudomonas aeruginosa, Vibrio cholerae, Shigella, Bacillus anthracis, Mycobacterium tuberculosis And bacteria such as Clostridium botulinum, tetanus, and streptococci, and blood cells such as granulocytes, lymphocytes, reticulocytes, erythrocytes, leukocytes, and platelets. Examples of viruses include norovirus, rotavirus, influenza virus, adenovirus, coronavirus, measles virus, rubella virus, hepatitis virus, herpes virus, HIV and the like. Examples of the fungi include mushrooms, molds, yeasts, etc., and specifically include ringworm fungi, Candida, Aspergillus, filing yeast, and the like. In addition to exosomes, mitochondria and extracellular vesicles can also be mentioned as samples (see page 4, lines 145-156). It would have been obvious to one of ordinary skill in the art that since the biomolecule extraction chip of Yasui e tal and the fluidic chip of Garcia Tello et al both comprise the sample structure (i.e. a substrate, wherein on the substrate is formed a chamber, having nanowires) that extracellular vesicles could also be used in the fluidic chip of Garcia Tello et al, for biomolecule extraction or separation.
Furthermore, it is noted that the claim is only limited by positively recited elements. Thus, "[i]nclusion of the material or article worked upon (i.e the extracellular vesicle) by a structure being claimed does not impart patentability to the claims." In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963); see also In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935). See MPEP 2115. 
Claims 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Zheng et al and Yasui et al as applied to claims 13 above, and further in view of Fowler et al (WO 2013130714).
Regarding Claim 14, Zheng et al teaches measuring nucleic acids (such as DNA) contained in the cell lysis solution (see page 10, lines 25-30). 
The previous combination of Zheng et al and Yasui et al does not teach training the cell lysis solution introduced into the fluidic device from the fluidic device.
However, in the analogous art of microfluidic devices for single-cell capture, Fowler et al teaches that the first capture configuration includes: one or more bypass channels coupled with a first input channel and a first output channel; a first drain coupled with the first input channel and the first output channel; and/or a first capture nest coupled with the first drain and configured to capture an individual cell from the plurality of cells. In some embodiments, performing the multistage processing of at least the first captured single cell and the second captured single cell to produce respective harvest products with respect to at least the first captured single cell and the second captured single cell on the microfluidic device includes lysing, on the microfiuidic device, each respective individually captured cell to release the one or more constituents of each respective cell (see [0013]-[0014]). In addition, Fowler et al teaches that at block 2205, the microfluidic device may be primed utilizing one or more solutions. At block 2210, the multiple cells may be flowed through the microfluidic device such that individual cells from the multiple cells are capture at individual capture sites of the microfluidic device. At block 2215, the multiple captured individual cells may be lysed at the individual capture sites of the microfluidic device. At block 2220, reverse transcription may be performed, within the microfluidic device, on the multiple individually lysed cells to produce reverse transcription products associated with each respective individual cell. At block 2225, PCR may be performed, within the microfluidic device, on the respective reverse transcription products associated with each respectively lysed individual cell to produce PCR products associated with each individual capture cell (see [0325]). It would have been obvious to one of ordinary skill in the art to drain the cell lysis solution utilizing a drain channel (such as described by Fowler et al) in order to effectively release one or more constituents of each respective cell after drainage, such that only the appropriate DNA is analyzed. 
 Regarding Claim 15, Zheng et al teaches that the biomolecule comprises RNA (see page 45, line 25 – page 46, line 30). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER WECKER whose telephone number is (571)270-1109. The examiner can normally be reached 9:30AM - 6 PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on 571-272-1254. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JENNIFER WECKER/           Primary Examiner, Art Unit 1797